Title: From Thomas Jefferson to George Loyall, 22 February 1826
From: Jefferson, Thomas
To: Loyall, George


Dear Sir
Monto
Feb. 22. 26.
I have to acknolege the rect of your favor of the 14th and still more especially to acknolege the kindness with which you lent your aid to a late measure of extreme importance to me and to my family. the 1st vote indeed was very appalling, and made me fear I had made a very improper proposition which could be rejected off hand by so great a proportion of the house. the practice of selling property by lottery  had been so frequent before the revoln as to hide from us, by it’s familiarity what might be amiss in it if any thing were so. the subsequent votes however relieved my apprehensions, and the zeal with which my friends espoused  my case was a healing balm  which would have soothed me under any issue in which it might have ended. every owner of a Virginia estate, , knows how  prone they are to mismanagemt and ruin even when distant alone, how much more so when long & necessary absenses of the master are  added to distance, and still more when  his line of life adds invincible ignorance  to his intermissions of attention. these circumstances had thrown me into arrears when an overwhelming stroke fell on me from a friend. still, had our land-market remained in a healthy state, every thing might have been paid and have left me  competently provided.  but the agricultural branch of industry with us had been so many years in a state of abject prostrn, that, combined with the calamitous fluctuations in the value of our circulating medium,  those concerned in it, instead of being in a condn to purchase were abandoning terms no longer yielding profit and moving off to the Western country. the only relief I wanted then was a  market for  property, where it might be sold at a fair price and effect the paymt of my debts instead of being sacrificed to speculators lying in wait to get it for nothing, and leaving  the debts still unpaid. as it is, I shall be left at my ease, and nothing unpaid but the obligns to my friends which I can never repay.We have about 160. students entered, many dormitories engaged, their tenants not yet arrived, and new hands still coming in so as to leave no doubt of all being filled. were indeed the Law chair occupied, it would add immediately more than we could recieve. but the present lamented incumbent is hastening rapidly to his end. I hope when we meet we shall be prepared to name one who will accept, and who will be acceptable to us in point of science in his particular profession, and more particularly in the political principles to be disseminated from his school. I hope  too you will make your head quarters with us as heretofore under the assurance that no friend can be more welcome , none who possesses more sincerely my affectionate esteem and respect.